SiebecKER, J.
(dissenting). When defendant gave plaintiff his note'for $180.25 on January 23, 1913, the piano had been in Wisconsin in the possession of Procknow since July, 1912. Procknow received it from plaintiff at that time under a conditional sale contract whereby plaintiff retained a right to the title in the piano to secure the balance of the purchase price, which was payable in instalments evidenced by notes. In November, 1912, defendant bought and received possession of the piano from Procknow. There can be no dispute but that the piano at this time was in fact in Wisconsin and had become mingled with the mass of property of this state. Under these circumstances it had been completely removed from the channel of interstate commerce when defendant dealt with plaintiff in January, 1913. Greek-American S. Co. v. Richardson D. Co. 124 Wis. 469, 102 N. W. 888. True, plaintiff still had an interest in the *556piano to secure bis interstate commerce debt and tbe right to enforce such debt. F. A. Patrick & Co. v. Deschamp, 145 Wis. 224, 129 N. W. 1096. But plaintiff did not do this. The facts of the case show that plaintiff agreed with defendant in January, 1913, to sell defendant its interest in the piano by a conditional sale contract which secured payment of the note in suit of $180.25, the amount unpaid on the sale to Procknow. This sale and transfer by plaintiff of its interest in the piano to defendant, after the piano had become Wisconsin property and had passed out of the channels of interstate commerce, is not in nature and substance the taking of security to insure payment of the original interstate commerce debt of Procknow, but is in fact an independent new obligation of a third person who is not connected with the original interstate commerce transaction. It was in all its essential features a sale of Wisconsin property negotiated in Wisconsin to a Wisconsin citizen. The obligation evidenced by this note is the separate individual obligation of defendant bottomed on the consideration defendant agreed to pay plaintiff for the sale of its interest in the piano in January, 1913. These circumstances and conditions of the transaction make the sale an intrastate contract, which cannot be enforced by the plaintiff for want of compliance by it with sec. 1Y70&, Stats. 1915, and the judgment of the circuit court should be affirmed.